Citation Nr: 9927407	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  94-14 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to an increased evaluation for the service-
connected low back strain, currently rated as 20 percent 
disabling.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel



INTRODUCTION

The veteran served on active duty from January to May 1976.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision of the 
RO.  In March 1996, the Board remanded the case for 
additional development.


REMAND

The veteran contends that his service-connected low back 
strain is more disabling than the current 20 percent rating 
reflects.  The Board notes that the last examination for 
evaluation purposes was conducted by VA in February 1997.  
Subsequently, a considerable amount of treatment records were 
submitted.  Obviously, the February 1997 VA examiner did not 
have the opportunity to review the additional medical 
evidence.  The additional evidence submitted suggest that the 
veteran's back disability has worsened since the February 
1997 VA examination.  

The circumstances of this claim, including the nature of the 
disability and the veteran's contentions on appeal, raise a 
question regarding the extent to which he has functional 
impairment due to pain and is thereby entitled to a higher 
rating on the basis of pain pursuant to 38 C.F.R. §§ 4.40, 
4.45 (1998).  The matter is discussed at length in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and Hicks v. Brown, 8 Vet. App. 
417 (1995).

The Board is of the opinion that the veteran should be 
afforded a thorough and contemporaneous VA examination, to 
include a review of his claims file and past clinical 
history, with particular attention to the severity of present 
symptomatology, as well as any significant pertinent interval 
medical history since his VA examination in February 1997.  
The report should contain findings related to functional loss 
due to pain, weakness, excess fatigability or incoordination 
and the extent to which these factors affect range of motion.  
Any additional relevant records of VA or private treatment 
that are not currently of record should be obtained and 
associated with the claims file.

Therefore, the Board is compelled to find that reexamination 
of the veteran is necessary in the present case in order to 
allow for proper assessment of his low back disability under 
38 C.F.R. §§ 4.40, 4.45 (1998). 

Accordingly, this issue is REMANDED to the RO for the 
following:

1.  The RO should obtain any additional 
VA or private treatment records 
pertaining to the veteran's service-
connected low back strain since June 
1997.  These records should include 
hospital reports, physician treatment 
notes and any other records not 
previously made a part of the claims 
folder.  Complete copies of all records 
should be associated with the claims 
folder.

2.  The veteran should thereafter be 
referred for a VA orthopedic examination 
for the purpose of determining the 
current manifestations and severity of 
his service-connected low back strain.  
All indicated tests and studies should be 
conducted and all findings should be 
reported in detail.  The examination 
report should include a detailed account 
of all manifestations of the disability 
found to be present.  Range of motion 
studies should be specifically reported 
in degrees, in all directions.  The 
examiner should describe in detail the 
extent of all functional impairment due 
to the service-connected low back strain 
which results from pain, particularly 
pain on motion.  Considerations such as 
weakness, incoordination or reduction of 
endurance should be discussed to the 
extent necessary.  These determinations 
should, if feasible, be expressed in 
terms of additional range of motion loss.  
Additional limits on functional ability 
during flare-ups should also be 
expressed, in terms of additional degrees 
of limitation, if feasible.  The 
conclusion(s) of the examiner should 
reflect review of the claims folder and 
the discussion of pertinent evidence.

3.  Upon receipt of the examination 
report, the RO should review the report 
to ensure that it is adequate for rating 
purposes.  If not, the RO should return 
the examination report to the examining 
physician and request compliance with the 
remand instructions.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  All conclusions 
should be articulated, in light of the 
analysis set forth in DeLuca and Hicks 
and all applicable VA regulations, 
including 38 C.F.R. §§ 4.40 and 4.45, 
should be specifically discussed well as 
all information added to the file since 
the last supplemental statement of the 
case.  If the decision remains adverse to 
the veteran, a supplemental statement of 
the case should be furnished and the 
veteran and his representative provided 
an opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


